Citation Nr: 0522838	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to an increased rating for arthritis of 
multiple joints, currently rated, in combination, 40 percent 
disabling.

2.  Entitlement to a total disability rating on the basis of 
individual unemployability due to service-connected 
disability (TDIU).



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel




INTRODUCTION

The veteran had active service from March 1969 to February 
1975.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  Initially, a 20 percent rating was assigned 
for rheumatoid arthritis of multiple joints.

When first before the Board in October 2003, the case was 
remanded for further development.

While the case was in remand status, it was clarified that 
osteoarthritis rather than rheumatoid arthritis was more 
likely the proper characterization of the pathology.  
Separate 10 percent ratings were assigned for each knee and 
each ankle.  Thus the combined 40 percent rating noted on the 
title page for arthritis of multiple joints.  There are, as 
set out below, medical controversies as to other joints which 
need to be resolved prior to entering a final decision in 
this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records reflect complete hospital workup with 
established diagnosis of rheumatic fever in multiple joints. 
A June 1975 rating decision granted service connection for 
rheumatoid arthritis (diagnosed as arthralgia, multiple 
joints), rated as 20 percent disabling under Diagnostic Code 
5002. The rating has been unchanged from that time, until 
recently. The veteran filed for an increased rating in 
October 2000, and for a TDIU.

When the case was before the Board in October 2003, it was 
remanded for further development to comply with the 
notification and duty to assist requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) and the regulations 
implementing it, and for reexamination to clarify a March 
2002 Rheumatologist's opinion of record that the veteran may 
have had a misdiagnosis of rheumatoid arthritis in the 
1970's, and may have had inflammatory arthritis which 
developed into degenerative joint disease. The Board 
requested opinion as to whether any current constitutional 
manifestations were etiologically related to the service-
connected disorders, whether any other current arthritis 
condition is etiologically related to service, and 
identification and evaluation of the affected arthritic 
joints. 

The veteran underwent VA examination in June 2004. However, 
the Board finds the examination inadequate for rating as will 
be set out below. 

As noted, it was determined that the arthritis currently 
present was most appropriately characterized as 
osteoarthritis.  Separate 10 percent ratings were assigned 
for limitation of motion of the knees and ankles, for a 
combined 40 percent rating.  So far so good.

Problems arise, however, when considering the remaining 
joints, specifically the hands, shoulders, and wrists.  On 
examination with X-rays in December 2000, arthritic changes 
were reportedly found.  On recent examination there was no X-
ray evidence of arthritis found.  The record does reveal 
limitation of motion of these joints and a "sprain" of the 
shoulders and hands was diagnosed.  It is unclear whether the 
motion limitations are related to the inflammatory arthritis, 
or how the two examination reports might be reconciled.  The 
examinations were both conducted at the VA medical center in 
Altoona; so all X-rays should be located and reviewed.

The Board is obligated by law to ensure that its directives 
are followed. Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 
(1998).  



Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the claims folder 
to the VA medical center in Altoona.  It 
should be requested that all X-ray films 
from 2000 to 2004 be obtained and 
forwarded to an appropriate physician, 
which may include the last examiner or 
other similarly situated physician.

2.  Thereafter, that physician should 
review the claims file and the X-ray 
films for the purpose of reconciling 
whether or not (1) there is evidence of 
arthritic changes in the hands, wrists, 
and shoulders, and (2) if not, whether 
the limitation of motion of the hands, 
wrists, and shoulders noted on the last 
examination are reasonably related to 
some inflammatory arthritis or are 
otherwise related to the service 
connected disability.  Whether the 
response is positive or not, supporting 
rationale is requested and appreciated.  
If an informed response cannot be made 
without examination of the appellant, 
such appropriate examination should be 
scheduled.  It is noted, however, that 
there have been multiple X-rays in the 
last 4-5 years.

If review of the X-rays reveals arthritis 
in other joints not previously set forth, 
the reviewer is requested to highlight 
that finding as well.  Finally the 
reviewer should indicate whether the 
impairment related to the service 
connected disability would preclude 
regular employment, or otherwise discuss 
the impact the disability would likely 
have on employment.

3.  The RO should then readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence, and in 
light of all applicable legal criteria. 

4.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and afford him the requisite 
opportunity for response before the 
claims folder is returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



